Title: From Jonathan Trumbull, Jr. to William Heath, 8 June 1783
From: Trumbull, Jonathan, Jr.
To: Heath, William


                  
                     Sir
                     Head Quarters 8th June 1783
                  
                  His Excellency directs me to reply to the several Queries contained in your Letter of this Day—and to inform you that the mode you propose for Officering the four Regiments, is perfectly agreeable to him—or any other method that you shall find necessary to accomodate to the Views of the Officers concerned, so as to make the matter as agreable as possible to them.  This he leaves entirely to your good Judgment & Discretion.
                  His Excellency conceives there is no necessity, of any other permission or Credentials to the Officers who retire—than what is expressed in The Genl Orders in Consequence of the Resolution of Congress of the 26th May.
                  The Waiters mentioned, who are for three Years, are permitted to attend their Officers—but this must be done with Caution, & they must be furnished with Discharges; which being prepared, will be signed at Head Quarters & delivered to them.  With great Respect & Regard I have the Honor to be Sir Your most Obedt Ser.
                  
                     J. Trumbull Jur Sey
                     
                  
               